DETAILED ACTION
	This Office Action is in response to the Amendment filed on 11/10/2021.
	Authorization for this Examiner’s Amendment was given by the attorney of record Mr. Eric Nuss on 11/17/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			  EXAMINER’S AMENDMENTS
	Amend claims 1, 3, 5, 7, 9-11, 13, 15-17, 19 and 21-23 as follow:

Claim 1: (Currently Amended) 
A method for generating a bit stream in a physical unclonable function (PUF) system, comprising: 
receiving a set of values from a plurality of physical devices in the PUF system in a first order based upon a time when values in the set of values are generated, wherein each value of the set of values has a corresponding levelTag value and a corresponding usageTag value; 
sorting the set of values into a second order wherein the second order includes the values being in one of an increasing or decreasing order; 

for each of the L highest sorted values;
setting a corresponding levelTag value to a first bit value; and 
setting a corresponding usageTag value to a first usage value, the first usage value that indicates that  levelTag value for each of the L highest sorted values for the corresponding value is to be used to generate the bit stream; 
for each of the L lowest sorted values; 
setting a corresponding levelTag value to a second bit value; and 
setting a corresponding usageTag value to the first usage value, wherein the first bit value is different from the second bit value; 
setting a usageTag value for all other values that are not the highest L highest sorted values or the lowest L lowest sorted values to a second usage value, the second usage value that indicates that  corresponding usageTag value for all other values is not to be used to generate the bit stream; 

Claim 3: (Currently Amended) 
The method of claim 1, wherein generating the bitstream  using the levelTag values includes generating a first 2L-1 bits and ignoring  last generated bit.

Claim 5: (Currently Amended) 
The method of claim 4, wherein a size of each of the n sets of values is set based upon  resources needed to sort the set of values.

Claim 7: (Currently Amended) 
A method for generating a bit stream in a physical unclonable function (PUF) system, comprising: 
receiving a set of values from a plurality of physical devices in the PUF system in a first order based upon a time when  values in the set of values are generated, wherein each value of the set of values has a corresponding levelTag value and a corresponding usageTag value; 
receiving a set of usageTag values corresponding with the set of values, wherein a first usage value indicates that  a levelTag for  a corresponding value is to be  a levelTag for a corresponding value is not to be used to generate the bit stream; 
generating a subset of the set of values, wherein the subset of the set of values includes values with an associated corresponding usageTag value of the first usage value; 
sorting the subset of values into a second order wherein the second order includes the values being in one of an increasing or decreasing order; 
in response to the sorting the subset of values, determining L highest sorted values and the L lowest sorted values using the sorted subset of values in the second order, wherein L is a level setting that is based upon noise errors produced by the plurality of physical devices so that the generated bit stream may be reproduced with reduced noise errors; 
for each of the L highest sorted values in the subset, setting a corresponding levelTag value to a first bit value; 
for each of the L lowest sorted values in the subset, setting a corresponding levelTag value to a second bit value, wherein the first bit value is different from the second bit value; and 
generating the bitstream using  levelTag values, wherein the levelTag values are ordered according to the first order.

Claim 9: (Currently Amended) 
 using the levelTag values includes generating a first 2L-1 bits and ignoring  last generated bit.

Claim 10: (Currently Amended) 
The method of claim 7, further comprising receiving n sets of values and repeating the method of claim 7  for each of the n set of values.

Claim 11: (Currently Amended) 
The method of claim 10, wherein a size of each of the n sets of values is set based upon  resources needed to sort the subset of values.

Claim 13: (Currently Amended) 
A physical unclonable function (PUF) system, comprising: 
a memory; 
a processor coupled to the memory, wherein the processor is further configured to: 
receive a set of values from a plurality of physical devices in the PUF system in a first order based upon a time when values in the set of values are generated, wherein each value of the set of values has a corresponding levelTag value and a corresponding usageTag value; 

in response to the sorting the set of values, determine L highest sorted values and L lowest sorted values using the sorted set of values in the second order, wherein L is a level setting that is based upon noise errors produced by the plurality of physical devices so that after the bit stream is generated, the generated bit stream may be reproduced with reduced noise errors using the L highest sorted values and the L lowest sorted values; 
for each of the L highest sorted values; 
set a corresponding levelTag value to a first bit value; and 
set a corresponding usageTag value to a first usage value, the first usage value that indicates that  levelTag value for each of the L highest sorted values for  corresponding value is to be used to generate the bit stream; for each of the L lowest sorted values; 
set a corresponding levelTag value to a second bit value; and 
set a corresponding usageTag value to the first usage value, wherein the first bit value is different from the second bit value; 
set a usageTag value for all other values that are not the L highest sorted values or the L lowest sorted values to a second usage value, the 
generate the bitstream using levelTag values that have corresponding usageTag value of the first usage value, wherein the levelTag values are ordered according to the first order.

Claim 15: (Currently Amended) 
The system of claim 13, wherein generating the bitstream  using the levelTag values includes generating a first 2L-1 bits and ignoring  last generated bit.

Claim 16: (Currently Amended) 
The system of claim 13, wherein the processor is further configured to receive n sets of values and repeat the processor steps of claim  13 for each of the n set of values.

Claim 17: (Currently Amended) 
The method of claim 16, wherein a size of each of the n sets of values is set based upon  resources needed to sort the set of values.

18. (Canceled)

A physical unclonable function (PUF) system, comprising: 
a memory; a processor coupled to the memory, wherein the processor is further configured to: 
receiving a set of values from a plurality of physical devices in the PUF system in a first order based upon a time when  values in the set of values are generated, wherein each value of the set of values has a corresponding levelTag value and a corresponding usageTag value; 
receiving a set of usageTag values corresponding with the set of values, wherein a first usage value indicates that  a levelTag for  a corresponding value is to be used to generate the bit stream and a second usage value indicates that  a levelTag for a corresponding value is not to be used to generate the bit stream; 
generating a subset of the set of values, wherein the subset of the set of values includes values with an associated corresponding usageTag value of the first usage value; 
sorting the subset of values into a second order wherein the second order includes the values being in one of an increasing or decreasing order; 
in response to the sorting the subset of values, determining L highest sorted values and the L lowest sorted values using the sorted subset of values in the second order, wherein L is a level setting that is based upon noise errors produced by the 
for each of the L highest sorted values in the subset, setting a corresponding levelTag value to a first bit value; 
for each of the L lowest sorted values in the subset, setting a corresponding levelTag value to a second bit value, wherein the first bit value is different from the second bit value; and 
generating the bitstream using  levelTag values, wherein the levelTag values are ordered according to the first order.

Claim 21: (Currently Amended) 
The system of claim 19, wherein generating the bitstream  using the levelTag values includes generating a first 2L-1 bits and ignoring  last generated bit.

Claim 22: (Currently Amended) 
The system of claim 19, wherein the processor is further configured to output the bitstream from the PUF system and receive n sets of values and repeating the processor steps of claim  19 for each of the n set of values.

Claim 23: (Currently Amended) 
 resources needed to sort the subset of values.

		         ALLOWABLE SUBJECT MATTER
Claims 1-5, 7-11, 13-17 and 19-23 are allowed, while claims  6, 12, 18 and 24 are cancelled.
The following is an examiner’s statement for reasons of allowance:
The present invention is directed to methods and systems for generating bit stream in a physical unclonable function (PUF.) 
The closest prior arts included in the PTO-892 are generally directed to various aspects of generating bit stream in a physical unclonable function.  However, none of the prior arts found alone or in combination teaches or suggests the bit stream is generated by: obtaining a set of values from a plurality of physical devices in the PUF system in a first order, wherein each value of the set of values has a corresponding levelTag value and a corresponding usageTag value; obtaining a set of usageTag values corresponding with the set of values, wherein a first usage value indicates that a levelTag for a corresponding value is to be used to generate the bit stream and a second usage value indicates that a levelTag for a corresponding value is not to be used to generate the bit stream; generating a subset of the set of values, wherein the subset of the set of values includes values with an associated corresponding usageTag value of the first usage value; sorting the subset of values into a second order wherein the second order includes the values being in one of an increasing or decreasing order; 
Therefore, the claims are allowed for the above reason.
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317. The examiner can normally be reached Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHY ANH T VU/Primary Examiner, Art Unit 2438